Title: To James Madison from Richard Forrest, 25 June 1816
From: Forrest, Richard
To: Madison, James


        
          Dear Sir,
          City of Washington June 25 1816
        
        I have this moment been favored with yours of the 23d inst, enclosing a letter for Mrs. Cutts, which I have just sent to her. The fifteen dollars for

John Freeman, I will hand him to day with the proper directions to ensure a co-operation between the Steam Boat and the Stage to Montpelier.
        I received a letter a few days since from my son Julius, dated at Frankford, on the 14th. inst. in which he mentions, having been very kindly treated by Judge and Mrs. Todd. He had attended a large meeting of Mr. Clay’s constituents at Verseilles, at which Mr. C addressed them, which had made a favorable impression. He thinks with proper exertion, Mr. Clay and Coll Johnson may be re-elected, but in every other instance the representation from that State will be changed. The people carry their veng[e]ance so far, as to oppose Genl. Desha (who voted against the compensation Bill[)] (as they term it), from a belief that he did not do it sincerely.
        My son is delighted with the Western Country, and with its Inhabitants. I remain dear Sir, with sincere respect &c Your Obt. servt.
        
          Richd. Forrest
        
      